Citation Nr: 9932593	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot disability.

2.  Entitlement to secondary service connection for 
headaches, labyrinthitis, dizziness and loss of balance.

3.  Entitlement to service connection for poor leg 
circulation.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for varicose veins.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

In December 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska declined to reopen 
the claim of entitlement to service connection for a 
bilateral foot disability.  The veteran did not perfect a 
timely appeal.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, entered in February 1998 and 
September 1998, of the RO.

The Board observes that service connection for PTSD was most 
recently denied, owing to the absence of evidence 
demonstrative of PTSD, in a rating decision entered in 
January 1994.  While the most recent denial of service 
connection for PTSD, in a rating decision entered in 
September 1998, was adjudicated other than on the basis of 
whether new and material evidence had been submitted, it is 
noted that the evidence in the rating board's possession in 
September 1998 included a clinical report reflecting a 
diagnosis of PTSD.  Accordingly, the Board will accord de 
novo consideration (as did the RO in September 1998) to the 
veteran's present claim for service connection for PTSD. 


FINDINGS OF FACT

1.  Evidence received by VA since December 1996, relative to 
the veteran's claim for service connection for bilateral foot 
disability, includes evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

2.  The claims of entitlement to service connection for 
headaches, labyrinthitis, dizziness and loss of balance 
secondary to tinnitus are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.  

4.  The claims of entitlement to service connection for poor 
leg circulation, a back disability, varicose veins, prostate 
cancer and sleep apnea are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for bilateral foot 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

2.  The claims of entitlement to service connection for 
headaches, labyrinthitis, dizziness and loss of balance 
secondary to tinnitus are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The claims of entitlement to service connection for poor 
leg circulation, back disability, varicose veins, prostate 
cancer and sleep apnea are not well grounded.  38 U.S.C.A. 
§ 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Foot Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The December 1996 
rating denial of service connection for bilateral foot 
disability was not appealed and is therefore final based upon 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991).  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the December 1996 
decision is new and material under the provisions of 
38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "[n]ew and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."

The record reflects that a claim to reopen the issue of 
entitlement to service connection was most recently denied in 
a December 1996 rating decision.  Evidence in VA's possession 
in December 1996 included a report pertaining to the 
veteran's service separation examination, performed in May 
1955, at which time his feet were clinically evaluated as 
normal.  Also of record in December 1996 were xerox copies of 
letters the veteran had written in service to his fiancée, to 
include a letter dated in November 1954 in which the veteran 
indicated that his "feet [had] been hurting [him] lately".  
Further included of record in December 1996 was a copy of an 
August 1953 service profile in which the veteran's 
activities, due to his "[f]lat feet", were restricted.  The 
record in December 1996 also included a report pertaining to 
the veteran's examination by VA in October 1993, the 
diagnoses on which included pes planus.

Evidence added to the record since December 1996 includes a 
duplicate copy of the above-cited November 1954 item of 
correspondence from the veteran to his fiancée and wherein he 
indicated that his 'feet [had] been hurting [him] lately'.  
Also of recent submission, received at the RO in December 
1998, is an undated statement from a private physician on the 
reverse of a VA Form 9, wherein he opines that the veteran's 
present feet problems, owing to factors including his having 
had to walk on guard duty in service, are traceable to his 
period of service (i.e., "started while [he was] in the 
military").  

In considering whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral foot disability, the Board notes 
that the above-quoted statement received in December 1998 
from the private physician conveys information which is 
probative of the question whether a bilateral foot disability 
is of service origin.  Hence, the Board finds that such 
statement from the private physician comprises evidence which 
is, under the provisions of 38 C.F.R. § 3.156(a), clearly 'so 
significant that it must be considered in order to fairly 
decide the merits of the claim.'  As such, this item of 
evidence is new and material, and the veteran's claim of 
entitlement to service connection for bilateral foot 
disability is reopened.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).

Headaches, Labyrinthitis, Dizziness and Loss of Balance 
Secondary to Tinnitus;  Poor Leg Circulation; Back 
Disability; Varicose Veins; Prostate Cancer; and Sleep Apnea

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
noted above is whether he has presented evidence of well 
grounded claims, that is, claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claims for service connection 
for these disabilities are well grounded.

With respect to his claims of entitlement to secondary 
service connection for headaches, labyrinthitis, dizziness 
and loss of balance, the veteran asserts that he has each of 
the foregoing conditions/disabilities and that each is 
directly related to impairment associable with his service-
connected tinnitus.

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board acknowledges the contention that headaches, 
labyrinthitis, dizziness and loss of balance have, in each 
instance, been caused by tinnitus.  However, the record is 
negative for any competent medical or scientific evidence 
causally relating any of the four disorders to tinnitus.  
Indeed, following a September 1997 VA examination the 
examiner expressed the view that the veteran's headaches and 
imbalance were, in each instance, "due to factors other than 
[his]...tinnitus".  To be sure, the Board has not overlooked 
that the VA examiner did observe that the veteran's 
"tinnitus might elicit muscle tension headaches".  However, 
in contrast to such headaches being related to the veteran's 
tinnitus, the examiner clarified that these headaches would 
be of "a different etiology [i.e., not related to tinnitus] 
in the form of muscle tension".  In addition, the examiner 
(who apparently regarded the veteran's "imbalance" as 
generically including his dizziness and labyrinthitis) opined 
that the veteran's 'imbalance' was likely related to his 
history of radiation therapy, and there is no competent 
evidence relating either dizziness or labyrinthitis to his 
tinnitus.  Finally, there is no competent medical or 
scientific evidence demonstrating that any of the four 
claimed conditions underwent chronic worsening, in accordance 
with the above-cited rationale advanced in the Allen 
decision, due to impairment associable with the veteran's 
service-connected tinnitus.  In view of the foregoing 
observations, and without competent evidence either causally 
relating the four conditions to tinnitus, plausible claims of 
entitlement to secondary service connection have not been 
presented.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Therefore, these claims are not well grounded.  38 U.S.C.A. 
§ 5107(a).  The benefits sought on appeal are denied.

The veteran also contends that he presently has poor leg 
circulation, back disability, varicose veins, prostate cancer 
and sleep apnea and that each of the foregoing conditions is 
of service origin.  The lone pertinent service medical report 
of record is a report pertaining to the veteran's May 1955 
service separation examination, at which time his 
genitourinary system, lower extremities and spine were each 
clinically evaluated as normal.

With respect to sleep apnea, the veteran is shown to have 
been assessed as having sleep apnea as well as massive 
obesity by VA in the early 1990's.  As to poor leg 
circulation and varicose veins, the diagnoses obtaining on VA 
examinations performed in April and October 1997 included 
peripheral vascular disease with varicosities and phlebitis 
as well as venous insufficiency with venous stasis changes 
involving each lower extremity.  However, with respect to 
each of the these conditions, there is no competent evidence 
relating any of the same to the veteran's period of service.  
Given such consideration, then, plausible claims for service 
connection for poor leg circulation, varicose veins and sleep 
apnea are, in each instance, not presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  These claims are therefore not 
well grounded.  38 U.S.C.A. § 5107(a).  These benefits are 
also denied.

As pertinent to the veteran's claim for service connection 
for back disability, reports pertaining to VA examinations 
conducted in April and October 1997 reflect, collectively, 
that he presently has three back disabilities of chronic 
derivation, specifically, chronic low back pain, lumbar disc 
disease and lumbar arthritis.  Again, however, there is no 
competent evidence relating any of these conditions to the 
veteran's period of service.  Further, his lumbar arthritis 
was not initially shown until the 1990's, many years after 
his separation from service.  The latter consideration, in 
turn, defeats any notion of according the veteran presumptive 
service connection for such pathology.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The Board further observes, with respect to his claim of 
entitlement to service connection for prostate cancer, that 
the veteran, on the occasion of his examination by VA in 
October 1993, related that the cancer was initially assessed 
in April 1993.  Such consideration precludes any notion of 
presumptive service connection.  Id.  In addition, with 
respect to the veteran's lumbar arthritis as well as prostate 
cancer, there is no evidence relating either pathology to 
service, as might (if extant) warrant related service 
connection, based on inferred service incurrence, in 
accordance with the provisions of 38 C.F.R. § 3.303(d) 
(1998).  Accordingly, plausible claims for service connection 
for back disability and prostate cancer are, in each 
instance, not presented.  Consequently, the claims are, as 
was in each instance determined by the RO, not well grounded.  
38 U.S.C.A. § 5107(a).  The benefits sought on appeal are 
denied. 

In reaching these decisions the Board does not doubt the 
sincerity of the appellant's own belief that these disorders 
are related to his military service.  The veteran, however, 
is not shown to be trained in the field of medicine.  As 
such, he is not competent to link any current disorder to 
either service or a service connected disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to either service or a service connected disorder 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral foot 
disability is reopened.

Secondary service connection for headaches, labyrinthitis, 
dizziness and loss of balance secondary to tinnitus is 
denied.

Service connection for poor leg circulation, a back 
disability, varicose veins, prostate cancer, and for sleep 
apnea is denied.


REMAND

In light of the Board's decision to reopen the claim of 
entitlement to service connection for a bilateral foot 
disability, and inasmuch as such claim (given the evidentiary 
context thereof) is well grounded, the Board is of the view, 
in accordance with Winters v. West, 12 Vet. App. 203 (1999), 
that additional development, as specified in greater detail 
below, is warranted.  

Regarding his claim for service connection for PTSD, the 
veteran acknowledges that he did not serve in combat.  As a 
non-combat veteran, a grant of service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed.Reg. 32808 
(1999).  In this respect, the appellant maintains that the 
"stressor" was simply his service in Korea following the 
end of the war, and the "stress" associated with that 
service.  The appellant served as a field wireman in Korea.  
Significantly, however, VA examiners have disagreed as to 
whether the appellant actually has PTSD.  (Cf. VA 
examinations from September 1993 and October 1997.)  
Moreover, while the veteran certainly served in Korea, the 
Board takes note that the fourth edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) states that in order to diagnose PTSD an 
examiner must find that a person experienced, witnessed, or 
was confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others.  As the Korean 
Armistice was signed in July 1953, and the appellant arrived 
in Korea in 1954, it is unclear what "credible evidence," 
besides the appellant's own statements, of a DSM-IV 
qualifying "stressor" was relied upon in diagnosing PTSD.   
Thus, we believe that the diagnoses of record should be 
reconciled.

With respect to the veteran's remaining claim for a TDIU, the 
Board observes that in light of the foregoing development 
adjudication of this claim must be deferred.  Moreover, the 
Board notes that the appellant reports that he is receiving 
Social Security Administration disability benefits.  In view 
of their possible relevance further development is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), whether of VA or private, 
who may possess clinical evidence, not 
currently of record, which he feels would 
be helpful to his claims for service 
connection for bilateral foot disability 
and PTSD, as well as his TDIU claim.  
Thereafter, in light of any response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated. 

2.  The RO should contact the SSA for the 
purpose of obtaining a copy of the 
medical evidence reviewed in their 
proceeding which awarded SSA disability 
benefits.  A copy of the award decision 
should also be secured.
 
3.  The RO should arrange for the veteran 
to undergo the following VA examinations:

(a.)  The RO should afford the veteran a 
VA examination to determine the nature 
and etiology of any ascertained foot 
disability, to include flat feet.  
Following the examination, and after 
reviewing the record to include the 
above-cited statement from a private 
physician received at the RO in December 
1998, the examiner must offer an opinion 
whether it is at least as likely as not 
that any current foot disorder is related 
to the veteran's active duty service.  
Any special diagnostic studies deemed 
necessary should be performed, and it is 
imperative that the claims folder be 
provided to the examiner for review prior 
to the examination.  The rationale for 
all opinions expressed must be explained.

(b.)  The appellant should be seen for by 
a board of two psychiatrists for the 
purpose of determining whether he has 
PTSD.  Prior to examining the veteran the 
examiners must review the reports 
pertaining to VA psychiatric examinations 
afforded the veteran in September 1993 
and October 1997.  If the veteran is 
found to have PTSD, the examiners must 
state with particularity what credible 
evidence (other than the appellant's own 
report) showed that he experienced, 
witnessed, or was confronted with an 
event or events that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of self 
or others.  The nature of any 
independently verified stressor must be 
provided in detail.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder must be made available to each 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.  If the examiners differ in 
their opinion as to the diagnosis 
warranted, they must reconcile their 
opinions.

4.  After the above-requested 
examinations have been completed, the RO 
should review the reports to ensure that 
each examination was performed in 
complete compliance with the directives 
of this REMAND.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's entitlement to 
service connection for bilateral foot 
disability on a de novo basis; and 
readjudicate his claims of entitlement to 
service connection for PTSD and a TDIU.

If any remaining benefit sought on appeal is not granted, or 
if the appellant expresses disagreement pertaining to any 
other matter, both the veteran and his representative must be 
provided with an appropriate Supplemental Statement of the 
Case.  The veteran should also be provided appropriate notice 
of the requirements to perfect an appeal with respect to any 
issue addressed therein which does not appear on the title 
page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

